                          Case 6:19-mj-00060-JDP Document 1 Filed 09/09/19 Page 1 of 4
    AO 91 (Rev. 11/l l) Criminal Complaint


                                         UNITED STATES DISTRICT COURT
                                                                        for the
                                                          Eastern District of California

                      United States of America                             )
                                    v.                                     )
                                                                           )      Case No.
                            PAULS. KUBE                                    )
                                                                           )
                                                                           )
                                                                           )
                               Defendant(s)


                                                       CRIMINAL COMPLAINT
              I, the complainant in this case, state that the following is true to the best ofmy knowledge and belief.
    On or about the date(s) of                   September 5, 2019                               in     Yosemite National Park       in the
          Eastern          District of _ _ _C_a_lif_o_rn_ia
                                                         _ _~ , the defendant(s) violated:

                 Code Section                                                       Offense Description
    1) 18 U.S.C. 2261(a)(1)                           1) Domestic Violence in the Special And Maritime Jurisdiction of the United
    2) Title 36, CFR 2.35(c)                          States - defendant, who was in Yosemite National Park, within the Special
    3) Title 36, CFR 2.34(a)(3)                       and Maritime jurisdiction of the United States, did with the intent to kill, injure,
                                                      harass, or intimidate a spouse, intimate partner, or dating partner, and in the
                                                      course of or as a result of such presence, committed or attempted to commit
                                                      a crime of violence, to wit, assault in violation of 18 USC 113(a)(4 ), against
                                                      that spouse, intimate partner, or dating partner.
                                                      2 & 3) Under the Influence and Disorderly conduct

              This criminal complaint is based on these facts:

    See Affidavit of Ranger Paul Holthouse, attached hereto and incorporated herein.




              ~ Continued on the attached sheet.



                                                                                                      Complainant's signature
    Affidavit submitted by email/pdf and attested to me as
    true and accurate by telephone consistent with                                           Paul Holthouse, U.S. Park Ranger
    Fed.R.Crim. P. 4.1 and 4l(d)(3).                                                                   Printed name and title

D   Sworn to before me and signed in my presence.


    Date:
                                                                                                         Judge's signature

    City and state:                          Fresno, California                          Erica P. Grosjean, U.S. Magistrate Judge
                                                                                                       Printed name and title
           Case 6:19-mj-00060-JDP Document 1 Filed 09/09/19 Page 2 of 4



                   United States District Court
                               Eastern District of California


       UNITED STATES OF AMERICA                               CRIMINAL COMPLAINT

                       V.

                  Paul S Kube                                 DOCKET NUMBER:


I, Paul Holthouse, the undersigned complainant being duly sworn state the following is true and
correct to the best ofmy knowledge and belief. In Yosemite National Park, in the Eastern
District of California, Paul S Kube did or was:

       Count 1: A person who is present within the special maritime and territorial jurisdiction
       of the United States, with the intent to kill, injure, harass, or intimidate a spouse, intimate
       partner, or dating partner, and who, in the course of or as a result of such presence,
       commits or attempts to commit a crime of violence against that spouse, intimate partner,
       or dating partner. Title 18 United States Code § 2261
       Maximum penalty: 5 years imprisonment, $250,000 fine, 3 years supervised release

       Count 2: Presence in a park are while under the influence to a degree that renders one a
       danger to self or others in violation of Title 36 Code of Federal Regulations 2.35(c)
       Maximum penalty: 6 months imprisonment and/or $5,000 fine.

       Count 3: Disorderly conduct: unreasonable noise in violation of Title 36 Code of Federal
       Regulations 2.34(a)(3)
       Maximum penalty: 6 months imprisonment and/or $5,000 fine.

I further state I am U.S. Park Ranger and this complaint is based on the following facts and
information supplied to me by National Park Service Law Enforcement Rangers.

On 09/05/2019 at approximately 2230 hours United States Park Ranger Julian DuPont and
Nicole Gruver were contacted by Yosemite Dispatch to respond to the 500 loop of Crane Flat
Campground, in the exclusive jurisdiction of Yosemite National Park, for a report of a Domestic
Violence incident that was both verbal and physical. The report to Yosemite Dispatch came from
the camp host at Crane Flat.

When Rangers DuPont and Gruver arrived at site 544 they identified one involved female and a
group in the site 15 feet away. Ranger DuPont contacted the group and determined they were all
Speedy Trial Act Applies: Yes                                                   U.S. v. Paul S. Kube
                                                                                Criminal Complaint

                                            Page 1 of 3
           Case 6:19-mj-00060-JDP Document 1 Filed 09/09/19 Page 3 of 4


witnesses. One witness stated to Ranger DuPont that he observed an argument between a male,
and the female Ranger Gruver was contacting, later identified as KUBE's wife. The witness
stated that he watched the male then strike the female in the face with a closed fist. The
witnesses stated the male was sleeping in his tent which was on top of his truck.

Ranger DuPont then noticed a light came on in the tent and contacted the sole male occupant,
later identified as Paul KUBE. KUBE appeared to be disheveled and had glassy bloodshot eyes.
KUBE agreed to come down from the tent and talk to Ranger DuPont.

Ranger DuPont observed KUBE to struggle using the ladder and appeared to have an unsteady
gait once on the ground. KUBE smelled very strongly of alcoholic beverage. Ranger DuPont
began interviewing KUBE and noticed that blood was actively dripping from his hand. KUBE
had blood on his foot and legs. When asked, KUBE stated that he did not know how his had got
cut. Ranger DuPont detained KUBE in handcuffs and advised KUBE of his Miranda Rights,
which KUBE waived. Ranger DuPont inspected the wound and observed a small contusion
where KUBE's metal ring was which was consistent with an injury that might occur when
striking an object with a closed fist while wearing a ring.

Ranger Gruver conducted an interview with the victim who stated that the KUBE had attempted
to grab a knife from her while she was cutting vegetables, during their argument which caused an
additional laceration to his hand. KUBE had not made any attempt to stop the bleeding despite
being on blood thinners and his truck, tent and clothing all had visible blood on them.

Ranger DuPont interviewed the witnesses and got statements from four individuals one of whom
saw KUBE strike the victim and three who heard the verbal argument and a sound that they
believed was KUBE striking the victim. All of the witnesses were less than 25 feet away when
the verbal argument and physical altercation occurred. All of the witnesses stated that prior to the
physical altercation KUBE was yelling that the victim was "such an asshole" and "dipshit" one
witness stated KUBE called the victim an asshole more than ten times.

On the afternoon of 0910612019, Ranger Fey talked to the victim. The victim told Ranger Fey
that she has been married to KUBE for 2 years and has known him for 4 years. The victim stated
to Ranger Fey that she lives with KUBE in Washington state. Ranger Fey noticed that the victim
had significant swelling under her right eye. The victim told Ranger Fey that the Sheriffs had
been called to their residence multiple times because of their past disputes.

Ill

Ill

Ill


Speedy Trial Act Applies: Yes                                                  U.S. v. Paul S. Kube
                                                                               Criminal <:;omplaint

                                           Page 2 of 3
           Case 6:19-mj-00060-JDP Document 1 Filed 09/09/19 Page 4 of 4



Ranger DuPont placed KUBE under arrest for violations of Title 18 United States Code 2261 for
domestic violence and Title 36 Code of Federal Regulations 2.35(c) for being intoxicated to a
degree that renders one a danger to self or others. While Ranger DuPont was conducting a search
of his person incident to arrest KUBE started to yell profanities at officers in the middle of a
busy campground. KUBE denied drinking, having an argument or punching the victim.

I declare under penalty of perjury the information which I have set forth above and on the face of
this criminal complaint is true to the best of my knowledge.         .
                                                                   /

                                                        1 ·'. //
                                                      /)»~
Date~/                                              !aul H~lihouse
                                                    U.S. Park Ranger
                                                    Yosemite National Park, CA

Sworn to me in accordance with Fed.R.Crim.P 4.1:



Date                                                Honorable Erica. P. Grosjean
                                                    United States Magistrate Judge
                                                    Eastern District of California




Speedy Trial Act Applies: Yes                                                U.S. v. Paul S. Kube
                                                                             Criminal Complaint

                                          Page 3 of 3
